Order, Supreme Court, New York County (Fern Fisher-Brandveen, J.), entered April 5, 1994, which granted defendants’ motion dismissing the complaint on the ground that plaintiff failed to serve a notice of claim, unanimously reversed, on the law, without costs or disbursements, and the motion denied.
Plaintiff’s complaint, which sets forth Executive Law claims against defendants for alleged unlawful discriminatory practices under the Human Rights Law, should not have been dismissed. The notice of claim requirement (see, General Municipal Law § 50-i) is hot applicable to such claims. (Ibid., Alaimo v New York City Dept, of Sanitation, 203 AD2d 501; Simpson v New York City Tr. Auth., 188 AD2d 522, 523.) The complaint is reinstated. Concur—Sullivan, J. P., Rosenberger, Wallach, Kupferman and Asch, JJ.